 

 

 

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

| UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

LOCATION AND IDENTIFYING INFORMATION,
MAINTAINED BY GOOGLE LLC, AND GENERATED
BY ELECTRONIC DEVICES AT OR NEAR THE
NORTH REDONDO BEACH, POMONA, AND
RANCHO CUCAMONGA POST OFFICES

cuewo, |A-AISMACNY)

a i ll

APPLICATION FOR A SEARCH WARRANT

I, Tyler Fink, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property:

See Attachment A
over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
& evidence of a crime;
1 contraband, fruits of crime, or other items illegally possessed;
CL property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 841(a)(1) and 843(b)

The application is based on these facts: See Affidavit in Support of Application for Search Warrant.

& Delayed notice of 180 days (give exact ending date if more than 30 days: 0226S is is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

95 (<Z

Applicant’s ‘signature

Tyler Fink, U.S. Postal Inspector, USPIS
Printed Name and Title

Sworn to before me and signed in my presence:

pac: (Leaspent 3 Oy a4

City and State: Milwaukee, Wisconsin

 

 

Printed Name and Title

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 1of18 Document 1
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Tyler Fink, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I make this affidavit in support of an application for a warrant to search information
that is stored at premises controlled by Google, a provider of electronic communications service
and remote computing service headquartered in Mountain View, California. The information to
be searched is described in the following paragraphs and in Attachment A. This affidavit is made
in support of an application for a warrant under 18 USC § 2703(c)(1)(A) to require Google to
disclose to the government the information further described in Attachment B.I. The government
will then review that information and seize the information that is further described in Attachment
B.IL.

2. I am a United States Postal Inspector with the United States Postal Inspection
Service (“USPIS”), and have been employed by the USPIS since February 2017.

3. The USPIS is the primary investigative arm of the United States Postal Service
(“USPS”) and is charged under Title 18, United States Code, 3061 with the enforcement of laws
governing the use and movement of the United States Mail, including, but not limited to, the

| misuse and fraudulent schemes involving the mail, crimes relating to mail fraud, identity theft, and

‘narcotics trafficking involving the United States Mail.

4. Iam currently assigned to the Milwaukee Office multi-functional team as well as_
being placed on the High Intensity Drug Trafficking Area (HIDTA) Interdiction Initiative Task
Force. The multi-function team investigates mail theft, fraud, the theft of Postal property,
prohibited mailings, controlled substances, and other matters related to the Postal Service. I have

received advanced training by the USPIS in the investigation of controlled substances or

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 2 of18 Document 1

 
 

 

 

proceeds/payments being transported through the United States. The Milwaukee Field Office’s
multi-function team has intercepted numerous parcels, which were found to contain narcotics or
proceeds of narcotics trafficking and other criminal activity. Prior to my employment with the
USPIS, I was employed by the City of Creve Coeur, MO Police Department in the Patrol Division
for approximately three years as a Police Officer. While working as a Police Officer, I received
extensive training in narcotics investigations.

| 5. I have participated in numerous complex narcotics investigations which involved
' violations of state and federal controlled substances laws including Title 21, United States Code,
Sections 841(a)(1) and 846 (possession with intent to distribute a controlled substance and
conspiracy to possess with intent to distribute a controlled substance), and other related offenses.
I have had both formal training and have participated in numerous complex drug trafficking
investigations, including one using wiretaps. More specifically, my training and experience
includes the following: |

a. I have utilized informants to investigate drug. trafficking. Through informant
interviews, and extensive debriefings of individuals involved in drug trafficking, I
have learned about the manner in which individuals and organizations distribute
controlled substances in Wisconsin and throughout the United States;

b. Ihave also relied upon informants to obtain controlled substances from dealers, and
have made undercover purchases of controlled substances;

c. I have participated in several search warrants where controlled substances, drug
paraphernalia, and drug trafficking records were seized;

d. I am familiar with the appearance and street names of various drugs, including

"marijuana, heroin, cocaine, cocaine base (unless otherwise noted, all references to
crack cocaine in this affidavit is cocaine base in the form of crack cocaine), ecstasy,
and methamphetamine. I am familiar with the methods used by drug dealers to
package and prepare controlled substances for sale. I know the street values of
different quantities of the various controlled substances;

e. I am familiar with the language utilized over the telephone to discuss drug
trafficking, and know that the language is often limited, guarded, and coded;

f. I know that drug traffickers often use electronic equipment and wireless and land
line telephones to conduct drug trafficking operations;

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 3 of 18 Document 1
 

g. I know that drug traffickers commonly have in their possession, and at their
residences and other locations where they exercise dominion and control, firearms,
ammunition, and records or receipts pertaining to such;

h. I have assisted in court authorized wiretaps and have been trained to operate the
equipment utilized to conduct such operations;

i. I know that drug traffickers often put their telephones in nominee names in order
to distance themselves from telephones that are utilized to facilitate drug
trafficking; and

j. I know that drug traffickers often use drug proceeds to purchase assets.such as
vehicles, property, and jewelry. I also know that drug traffickers often use
nominees to purchase and/or title these assets in order to avoid scrutiny from law
enforcement officials.

6. I have been the affiant on over 60 warrants in federal court. Based on my training
received at the USPIS Career Development Unit, personal experience, on the job training, and
~ working with other Postal Inspectors and Wisconsin HIDTA drug task force officers, I know
narcotics, drugs, paraphernalia, controlled substances, and moneys associated with the sale of
narcotics, drugs, and controlled substances are sent through the USPS system, and I am familiar
with many of the methods used by individuals who attempt to use the USPS to illegally distribute
controlled substances

7. This affidavit is intended to show merely that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

8. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of Title 21, United States Code, Sections 841(a)(1)
(Distribution and Possession with Intent to Distribute a Controlled Substance) and 843(b)
‘(Unlawful Use of a Communication Facility (including the mails) to Facilitate the Distribution of
a Controlled Substance) have been committed by unknown persons. There is also probable cause

to search the information described in Attachment A for evidence of these crimes further described

in Attachment B.

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 4of18 Document 1
 

 

JURISDICTION

9. This Court has jurisdiction to issue the requested warrant because it is “‘a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, the Court is a district court
of the United States in the Eastern District of Wisconsin that has jurisdiction over the offense being
investigated.

BACKGROUND RELATING TO GOOGLE AND RELEVANT TECHNOLOGY

10. Based on my training and experience, I know that cellular devices, such as mobile
telephone(s), are wireless devices that enable their users to send and receive wire and/or electronic
communications using the networks provided by cellular service providers. In order to send or
receive communications, cellular devices connect to radio antennas that are part of the cellular
network called “cell sites,” which can be mounted on towers, buildings, or other infrastructure.
Cell sites provide service to specific geographic areas, although the service area of a given cell site
will depend on factors including the distance between towers As aresult, information about what
cell site a cellular device connected to. at a specific time can provide the basis for an inference
about the general geographic location of the device at that point.

11. Based on my training and experience, I also know that many cellular devices such
as mobile telephones have the capability to connect to wireless Internet (“wi-fi”) access points if
a user enables wi-fi connectivity. Wi-fi access points, such as those created through the use of a
router and offered in places such as homes, hotels, airports, and coffee shops, are identified by a
service set identifier (“SSID”) that functions as the name of the wi-fi network. In general, devices
with wi-fi capability routinely scan their environment to determine what wi-fi access points are

within range and will display the names of networks within range under the device’s wi-fi settings.

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 5of18 Document 1
 

 

12. Based on my training and experience, I also know that many cellular devices feature
Bluetooth functionality. Bluetooth allows for short-range wireless connections between devices,
such as between a mobile device and Bluetooth-enabled headphones. Bluetooth uses radio waves
to allow the devices to exchange information. When Bluetooth is enabled, a mobile device
routinely scans its environment to identify Bluetooth devices, which emit beacons that can be
detected by mobile devices within the Bluetooth device’s transmission range, to which it might
connect.

13. Based on my training and experience, I also know that many cellular devices, such
as mobile telephones, include global positioning system (“GPS”) technology. Using this
technology, the phone can determine its precise geographical coordinates. If permitted by the user,
this information is often used by apps installed on a device as part of the app’s operation.

14. Based on my training and experience, I know Google is a company that, among
other things, offers an operating system (“OS”) for mobile devices, including cellular phones,
known as Android. Nearly every cellular phone using the Android operating system has an
associated Google account, and users are prompted to add a Google account when they first turn
on a new Android device.

15, _ In addition, based on my training and experience, I know that Google is offers .
numerous online-based services, including email (Gmail), navigation (Google Maps), search
engine (Google), online file storage (including Google Drive, Google Photos, and Youtube),
messaging (Google Hangouts and Google Allo), and video calling (Google Duo). Some services,
such as Gmail, online file storage, and messaging, require the user to sign in to the service using
their Google account. An individual can obtain a Google account by registering with Google, and

the account identifier typically is in the form of a Gmail address. Other services, such as Google

5

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 6of18 Document 1
 

Maps and Youtube, can be used while signed in to a Google account, although some aspects of
these services can be used even without being signed in to a Google account. — |

16. In addition, based on my training and experience, I know Google offers an Internet
browser known as Chrome that can be used on both computers and mobile devices. A user has
the ability to sign in to a Google account while using Chrome, which allows the user’s bookmarks,
browsing history, and other settings to be synced across the various devices on which they may
~ use the Chrome browsing software, although Chrome can also be used without signing into a
Google account. Chrome is not limited to mobile devices running the Android operating system
and can also be installed and used on Apple devices.

17. Based on my training and experience, I know that, in the context of mobile devices,
Google’s cloud-based services can be accessed either via the device’s Internet browser or via apps
offered by Google that have been downloaded onto the device. Google apps exist for, and can be
downloaded to, phones that do not run the Android operating system, such as Apple devices.

18. Based on my training and experience, I know that Google collects and retains
location data from devices running the Android operating system when the user has enabled
Google location services. Google then uses this information for various purposes, including to
tailor search results based on the user’s location, to determine the user’s location when Google
Maps is used, and to provide location-based advertising. In addition, I know that Google collects
and retains data from non-Android devices that run Google apps if the user has enabled location
sharing with Google. Google typically associates the collected location information with the
Google account associated with the Android device and/or that is signed in via the relevant Google

app. The location information collected by Google is deriyed from sources including GPS data,

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 7 of 18. Document 1
 

information about the cell sites within range of the mobile device, and information about wi-fi
access points and Bluetooth beacons within range of the mobile device. |

19. Based on my training and experience, I also known that Google collects and retains
information about the user’s location if the user has enabled Google to track web and app activity.
According to Google, when this setting is enabled, Google saves information including the user’s ©
location and Internet Protocol address at the time they engage in certain Internet- and app- based
activity and associates this information with the Google account associated with the Android
device and/or that is signed in with the relevant Google app.

20. Location data, such as the location data in the possession of Google, can assist ina
criminal investigation in various ways. As relevant here, I know based on my training and
experience that Google has the ability to determine, based on location data collected via the use of
Google products as described above, mobile devices that were in a particular geographic area
during a particular time frame and to determine which Google account(s) those devices are
associated with. Among other things, this information can inculpate or exculpate a Google account
holder by showing that he was, or was not, near a given location at a time relevant to the criminal
investigation.

21. Based on my training and experience, I know that when individuals register with
Google for an account, Google asks subscribers to. provide certain personal identifying
information. Such information can include the subscriber’s full name, physical address, telephone
numbers and other identifiers, alternative email addresses, and, for paying subscribers, means and
source of payment (including any credit or bank account number). In my training and experience,
such information may constitute evidence of the crimes under investigation because the

information can be used to identify the account’s user or users. Based on my training and my

7

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 8 of 18 Document 1
 

experience, I know that even if subscribers insert false information to conceal their identity, I know
that this information often provide clues to their identity, location or illicit activities.

22. Based on my training and experience, I also know that Google typically retains and
can provide certain transactional information about the creation and use of each account on its
system. This information can include the date on which the account was created, the length of
service, records of login (i.e., session) times and durations, the types of service utilized, the status
of the account (including whether the account is inactive or closed), the methods used to connect —

‘to the account (such as logging into the account via the provider’s website), and other log files that
‘reflect usage of the account. In addition, Google often has records of the Internet Protocol address
(“IP address”) used to register the account and the IP addresses associated with particular logins
to the account. Because every device that connects to the Internet must use an IP address, IP
address information can help to identify which computers or other devices were used to access the -

account.

PROBABLE CAUSE

23. | I review Postal Service records and labels delivered to, and sent from, the
Milwaukee area to and from source narcotic areas. I do this because I know, based on my training
and experience, drug traffickers will sometimes use USPS Priority Mail service, which is the USPS
two-day delivery product. Based on my training and experience with the USPIS, I know drug
traffickers use Priority Mail delivery service because of its reliability and the ability to track the
article’s progress to the intended delivery point. In my training and experience, traffickers will
often use fictitious names and/or addresses as well as incomplete names and addresses in an

attempt to hide their trafficking efforts from law enforcement.

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 9of18 Document 1

 
24, On Thursday, August 1, 2019, I was conducting routine parcel screening at the
USPS Priority Mail Processing Annex, located at 7620 S 10th Street, Oak Creek, WI 53154, when
I deemed USPS Priority Mail parcel 9505513178739212362368 (SUBJECT PARCEL 1”) to be
suspicious. The SUBJECT PARCEL 1 is approximately a 11.25” x 8.75” x 6” USPS medium flat
rate parcel weighing approximately 4 Ibs. 2 oz. The SUBJECT PARCEL 1’s label indicates it is
from “Jane Butter, 1050 W Pacific Coast Highway, Harbor City, CA. 90710.” The SUBJECT
PARCEL | bore a handwritten label addressed to “Mr & Mrs Butter, 3296 N. 11th St, Milwaukee,
Wisconsin 53206.” The SUBJECT PARCEL 1 was postmarked on July 31, 2019, at
approximately 2:23 PM, in Redondo Beach, CA 90278. The postage paid was $14.35.

25. On August 2, 2019, I applied for and received a federal search warrant for the .
SUBJECT PARCEL 1. The Honorable Nancy Joseph, United States Magistrate Judge in the
Easter District of Wisconsin, signed the warrant authorizing the search of the SUBJECT PARCEL -
1, | |

26. Upon executing the search warrant of the SUBJECT PARCEL 1, on August 2,
2019, I discovered one bag containing a white powdery substance wrapped in several layers of
saran wrap. I field tested the substance which showed the substance field tested positive for
fentanyl. The suspected fentanyl had a gross weight of approximately 1127 grams.

27. I contacted the USPIS Los Angeles Division and requested surveillance video from
the North Redondo Beach Post Office, located at 2215 Artesia Blvd, Redondo Beach, CA 90278,
for July 31, 2019 at approximately 2:23 PM when the SUBJECT PARCEL 1 was. postmarked.
_ After reviewing the surveillance video, the suspect who shipped the SUBJECT PARCEL | can be
described as a middle-aged African American male with a thin build, medium to dark complexion,

little to no hair, and wearing a button-down shirt. The surveillance video also showed the African -

9

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 10 of 18 Document 1

 
 

American male retrieve what appeared to be a touch-screen device, similar in appearance to an
iPhone or Android cellular phone, from his pocket and use the device. Based on my training and
experience, I know that such touch-screen devices often use Google services, including email
(Gmail), navigation (Google Maps), search engine (Google), online file storage (including Google
Drive, Google Photos, and Youtube), messaging (Google Hangouts and Google Allo), and video
calling (Google Duo). Furthermore, I know that individuals who use mobile devices, such as
cellular phones, ordinarily keep them in close proximity and typically take them wherever they go.

28. According to reliable USPS business records, the SUBJECT PARCEL 1 was being
tracked in a unique way by one or more subjects who also tracked USPS Priority Mail parcel
95055143 12179203288113 (“SUBJECT PARCEL 2”), The SUBJECT PARCEL 2 was a USPS
medium flat rate parcel weighing approximately 8 lbs. 4 oz. The shipping label for the SUBJECT
PARCEL 2 indicated it was from “Mrs Robin McKay, 824 E. Highland, San Bernadino, CA.”.
The SUBJECT PARCEL 2 bore a handwritten label addressed to “Mr Mark McKay, 200 Merhants
bl. Apt. 271, Lafayette, LA. 70508.” The SUBJECT PARCEL 2 was postmarked July 22, 2019,
at approximately 2:27 PM, in Pomona, CA 91769. The postage paid was $19.95. I compared the
handwriting on the shipping labels for SUBJECT PARCEL 1 and SUBJECT PARCEL 2, and
noted the handwriting appeared similar. In addition, the two parcels were USPS flat rate carboard
boxes and both were sent from approximately the same area in California.

29. I reviewed surveillance video from the Pomona Post Office, located at 580 W
Monterey Avenue, Pomona, CA 91769, for July 22, 2019 at approximately 2:27 PM when the
SUBJECT PARCEL 2 was postmarked. After reviewing the surveillance video, the suspect who
shipped the SUBJECT PARCEL 2 appeared to be the same suspect who shipped the SUBJECT
PARCEL 1 (as described in paragraph 27).

10

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 11 of 18 Document 1

 
30. Reliable USPS business records indicated the SUBJECT PARCEL 2 was being
tracked in a unique way by one or more subjects who also tracked USPS Priority Mail parcel
9505514103769203232045 (“SUBJECT PARCEL 3”) and USPS Priority Mail parcel
9505514103769203232038 (“SUBJECT PARCEL 4”). The SUBJECT PARCEL 3 was a USPS
medium flat rate parcel weighing approximately 7 lbs. 3 oz. The shipping label for the SUBJECT
PARCEL 3 indicated it was from “Gonzalo Topete, 8678 Utice Ave, Rancho Cucamonga, CA
91730.”. The SUBJECT PARCEL 3 bore a handwritten label addressed to “Mr & Mrs Nicholas
Larson, 4104 Le Clare St, Muskegon, Mi 49444.” The SUBJECT PARCEL 3 was postmarked
July 22, 2019, at approximately 1:54 PM, in Rancho Cucamonga, CA 91729. The postage paid
was $19.95.

31. The SUBJECT PARCEL 4 was a USPS medium flat rate parcel weighing
approximately 4 Ibs. 1 oz. The shipping label for the SUBJECT PARCEL 4 indicated it was from
“Gonzalo Topete, 8678 Utice Ave, Rancho Cucamonga, CA. 91730.”. The SUBJECT PARCEL
4 bore a handwritten label addressed to “Nicholas Larson, 4104 Le Clare St, Muskegon, Mi
49444.” The SUBJECT PARCEL 4 was postmarked July 22, 2019, at approximately 1:54 PM, in
Rancho Cucamonga, CA 91729. The SUBJECT PARCEL 4 was postmarked at the same time and
location as SUBJECT PARCEL 3. The postage paid was $19.95,

32. I again compared the handwriting on the shipping labels for SUBJECT PARCEL
1, 2, 3, and 4, and noted the handwriting appeared similar. In addition, all four parcels were USPS
flat rate carboard boxes and all were sent from approximately the same area in California,

33. . Ireviewed surveillance video from the Rancho Cucamonga Post Office, located at
10950 Arrow Route, Rancho Cucamonga, CA 91729, for July 22, 2019 at approximately 1:54 PM

when the SUBJECT PARCEL 3 and SUBJECT PARCEL 4 were postmarked. After reviewing
ll

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 12 of 18 Document 1

 
 

the surveillance video, the suspect who shipped the SUBJECT PARCEL 3 and SUBJECT
PARCEL 4 appeared to be the same suspect who shipped the SUBJECT PARCEL 1 and SUBJECT
PARCEL 2 (as described in paragraph 27).
34. | The Consolidated Lead Evaluation and Reporting (CLEAR) database is a public
_records product which is designed for law enforcement officers in locating subjects and witnesses,
verifying identities of individuals, and gathering background information for use in investigations.
A search of the CLEAR database revealed SUBJECT PARCEL 1 and SUBJECT PARCEL 2 had
fictitious sender names which were not associated with the sender’s address shown on the shipping
labels.

35. A search of the USPS database revealed the sender’s address, 8678 Utice Avenue,
Rancho Cucamonga, CA 91730, for SUBJECT PARCEL 3 and SUBJECT PARCEL 4,is a
fictitious address. |

36. Based on the foregoing, I submit that there is probable cause to search information
in the possession of Google relating to what devices were in the Target Location described in
Attachment A during the time period described in Attachment A, as well as information that |
identifies the Google accounts with which those devices are associated, for evidence of the
crime(s) at issue in this case. Among other things, this information can inculpate or exculpate a
Google account holder by showing that he was, or was not, near a given location at a time relevant
to the criminal investigation. |

37. In order to facilitate the manageable disclosure of and search of this information,
the proposed warrant contemplates that Google will disclose the information to the government in
stages rather than disclose all of the information for which the government has established

probable cause to search at once. Specifically, as described in Attachment B.I:

12

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 13 of 18 Document 1

 
 

a. Google will be required to disclose to the government an anonymized list of devices
that specifies information including the corresponding unique device ID,
~ timestamp, coordinates, and data source, if available, of the devices that reported
their location within the Target Location described in Attachment A during the time
period described in Attachment A.
b. The government will then review this list in order to prioritize the devices about
which it wishes to obtain associated information.
c. Google will then be required to disclose to the government the information
identifying the Google account(s) for those devices about which the government
-further inquires.
CONCLUSION
38. Based on the forgoing, I request that the Court issue the proposed warrant, pursuant .
to 18 U.S.C. § 2703(c).
| 39. I further request that the Court direct Google to disclose to the government any
information described in Section I of Attachment B that is within its possession, custody, or
-control. Because the warrant will be served on Google, who will then compile the requested
records at a time convenient to it, reasonable cause exists to permit the execution of the requested.

warrant at any time in the day or night.

13

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 14 o0f18 Document 1

 
 

 

REQUEST FOR SEALING
1. Pursuant to 18 USC §§ 3103a(b) and 2705, I am requesting delayed notice of 180

days. This delay is justified because there is reasonable cause to believe that providing immediate
notification of the warrant may have an adverse result, as defined in 18 U.S.C. § 2705. Providing
immediate notice of the execution of this warrant would seriously jeopardize the ongoing
investigation, as such a disclosure would give targets of the investigation an opportunity to destroy
evidence, change patterns of behavior, notify confederates, and flee from prosecution. See 18
U.S.C. § 3103a(b)(1). I believe this conclusion because the investigation involves the suspects
‘shipping suspected multiple kilogram quantities of parcels containing suspected fentanyl via US
mail, which, if made aware of this search warrant, may change their tactics and/or destroy -

evidence.

2 Because the investigation is ongoing and its success would be jeopardized if the. _
contents of this affidavit were made public, I am requesting this affidavit be sealed until further

order of the court.

14

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 15 of 18 Document 1

 
 

 

 

ATTACHMENT A

Property To Be Searched

This warrant is directed to Google LLC and applies to:

(1) location history data, sourced from methods including GPS, wi-fi, and Bluetooth,

generated from devices and that reported a device location within the geographical

region bounded by the latitudinal and longitudinal coordinates, dates, and times below

(“Initial Search Parameters”); and

(2) identifying information for Google Accounts associated with the responsive location

history data.

°

oO

Oo

Initial Search Parameters _

. Search Parameter 1

Date: July 31, 2019
Time Period: Pacific Daylight Time — Between 2:15 PM to 2:30 PM
Target Location: Geographical area identified as the polygonal area within GPS
coordinates (33.8729 18, -118.371670), (33.872909, -118.370883), (33.873653, -
118.371520), (33.873676, -118:371217), (33.873341, -118.371211), (33.873345, -
118.370924), (33.873177, -118.370908), (33.873 168, -118. 371265), and
(33.872929, -118.371247).

= This is the location of the North Redondo Beach Post Office.
Search Parameter 2
Date: July 22, 2019
Time Period: Pacific Daylight Time — Between 2:20 PM to 2:35 PM
Target Location: Geographical area identified as the polygonal area within GPS

coordinates (34.060102, -117.758817), (34.060225, -117.758790), (34,060258, -

117.757980), and (34.060002, -117.757934)

= This is the location of the Pomona Post Office.
Search Parameter 3
Date: July 22, 2019

- Time Period: Pacific Daylight Time — Between 1:45 PM to 2:00 PM

Target Location: Geographical area identified as the polygonal area within GPS
coordinates (34.099343, -117.566098), (34.099922, -117.566060), (34.099913, -
117.565382), and (34.099291, -117.565358).

" This is the location of the Rancho Cucamonga Post Office. .

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 16 of 18 Document 1

 

 
 

 

 

ATTACHMENT B
Particular Items to Be Seized
L Information to be disclosed by Google

Google shall provide responsive data (as described in Attachment A) to the government
pursuant to the following process: |

1, Google shall query location history data based on the Initial Search Parameters
specified in Attachment A.

2. For each location point recorded within the Initial Search Parameters, Google shall
produce to the government anonymized information specifying the corresponding unique device
ID, timestamp, coordinates, display radius, and data source, if available (the “Anonymized List”).

3. The government shall review the Anonymized List in order to prioritize the devices
about which it wishes to obtain identifying information.

4. Google is required to disclose to the government identifying information, as defined
in 18 U.S.C. § 2703(c)(2), for the Google Account associated with each device ID about which the

government inquires.

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 17 of 18 Document 1

 

 
 

 

i. Information to Be Seized

All information described above in Section I that constitutes evidence of violations of Title 21,
United States Code, Sections 841(a)(1) (Distribution and Possession with Intent to Distribute a
Controlled Substance) and 846 (Conspiracy to Possess with Intent to Distribute and to Distribute
a Controlled Substance) have been committed on July 22, 2019 and July 31, 2019 involving

unknown persons.

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 18 of 18 Document 1

 

 
